DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chovatiya (“Prediction of Dengue using Recurrent Neural Network”, IEEE May 6, 2019, pages 926-929), in view of Zhou (“Monitoring Epidemic Alert Levels by Analyzing Internet Search Volume” IEEE, February 2013, Pages 446-452), and further in view of Kakkar (US 20160089089 A1).
Re Claim 1, Chovatiya discloses a computer-implemented method for monitoring health of a population (see Chovatiya: e. g., Fig. 3, a flowchart of the method, and,  -- This paper proposes a new convolutional neural network (CNN)-based multimodal disease risk prediction algorithm for effective prediction of chronic disease outbreak--, in page 926, and, -- No. of dengue cases registered from the Health Department, Jodhpur. The data used is specific to Jodhpur city. This data has then been appended together with the month and year as the common attribute--, page 928), the method comprising:
determining at least one relationship between at least one geographic region of a plurality of geographic regions, at least one data variable, and/or at least one health variable (see Chovatiya: e. g., --The correlation coefficient between the total number of cases with all the other attributes has been calculated using the Pearson’s correlation formula--, in page 928);
estimating a current prevalence of a data variable in a geographic region of the plurality of geographic regions (see Chovatiya: e. g., Fig. 3, a flowchart of the method, and,  -- This paper proposes a new convolutional neural network (CNN)-based multimodal disease risk prediction algorithm for effective prediction of chronic disease outbreak--, in page 926, and, -- No. of dengue cases registered from the Health Department, Jodhpur. The data used is specific to Jodhpur city. This data has then been appended together with the month and year as the common attribute--, page 928; and, --information about Air Quality which include various pollutants such as AQI (Air Quality Index), PM2.5, PM10, NO2, CO, SO2 and Level of Air Quality.--, in page 928;  also see: --the data used for the system includes weather data (temperature, pressure, humidity) collected from the website TimeandDate.com,… Step 2: Data Transformation 
As the data used has vast differences in the units, it has been normalized using the MinMaxScalar function so that all the values get converted into values ranging between 0 and 1. The missing values have been handled using the ffill function which propagates the previous value to the cell with unknown value.--, in page 928);  
determining a trend in a relationship between the data variable and the geographic region at a current time (see Chovatiya: e. g., -- The National Air Monitoring Program (NAMP) determines the present air quality status and trends--, in page 927, and, -- predicting epidemic (dengue), so that the health sector can arrange for necessary resources before time…. The system will make use of Recurrent Neural Network for prediction. Data used for prediction will include the climatic conditions, pollution and the statistics of patients diagnosed with dengue in the previous years.--, in abstract, {herein, a prediction is also an estimation of the trends}; and, -- This paper proposes a new convolutional neural network (CNN)-based multimodal disease risk prediction algorithm for effective prediction of chronic disease outbreak. The prediction accuracy of proposed algorithm reaches 94.8%.[8] 3. Mobile application for pre-scanning of Ebola virus: This paper focuses on developing a self-inference mobile system that will mimic the operations of medical practitioners for the purpose of prescreening Ebola virus disease.[6]and, --building a machine learning model for the early prediction of Malaria outbreak using two popular data mining classification algorithms that includes Support Vector Machine (SVM) and Artificial Neural Network (ANN).--, in page 926);
Chovatiya however does not explicitly disclose determining a second trend in the relationship between the data variable and the geographic region at at least one prior point in time;
Zhou teaches determining a second trend in the relationship between the data variable and the geographic region at at least one prior point in time (see Zhou: e.g., -- Fig. 8(a) shows that the search volume of the term “inﬂuenza” had a high point in May 2009 (point A). Note that the dramatic increase in search volume was not related to contemporary morbidity trend (thin black curve). In fact, the increase in search volume was caused by the media reports of an H1N1 outbreak in the country of Mexico [10]. Several infections in the U.S. were also reported, which caused a lot of attention and an dramatic increase in ﬂu-related searches over the Internet. As one can see in the Fig. 8(b), the alert level of the ﬁrst week in May 2009 was correctly predicted as level one, which was made not only based on contemporary search volume but also based on previous alert levels.--, also see: -- the proposed system could detect a potential epidemic before it was conﬁrmed by the CDC. The term “epidemic” has different deﬁnitions under different circumstances. In this paper, we roughly deﬁne the period with the highest alert level as an epidemic. By deﬁnition, the epidemic period has the largest number of infections reported by the CDC. Figs. 8 and 9 show two examples of the real-time surveillance based on alert level prediction. In both ﬁgures, the upper thin black curves are the morbidity data reported by the CDC and the lower stairs are the predicted alert levels. The proposed system correctly predicted the inﬂuenza epidemic in November and the Lyme epidemic in late July 2009, which were both later conﬁrmed by the CDC data. It is worth noting that the estimation results was given in real time --, in page 451);
Chovatiya and Zhou are combinable as they are in the same field of endeavor: determine the disease trends or make predictions using neural networks and machine learning based on selected variables. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chovatiya’s method using Zhou’s teachings by including determining a second trend in the relationship between the data variable and the geographic region at at least one prior point in time to Chovatiya’s determine trends of disease in order to compare the current trends with the trends of previous time (see Zhou: e.g. in page 450-451),
Chovatiya as modified by Zhou however do not explicitly disclose determining if the trend in the relationship is irregular within a predetermined threshold with respect to the second trend from the at least one prior point in time
Kakkar discloses determining if the trend in the relationship is irregular within a predetermined threshold with respect to the second trend from the at least one prior point in time (see Kakkar: e.g., -- The collected data can also be further combined with other data generating systems to more accurately predict disease exacerbations.  The system monitors the digital biomarkers in real-time, and can detect a change in the disease state--, in abstract, -- The prediction engine can generate a digital biomarker as a function of the breath and pulse measurements.  The digital biomarker measuring a disease state.  The prediction engine can also determine if the digital biomarker crosses a corresponding threshold.--, in [0004]; and, -- The digital biomarker can include a time series, and the threshold defines an exacerbation point.  In some implementations, the method can include generating an alarm signal responsive to determining that the digital biomarker crossed the corresponding threshold.--, in [0007]-[0011], [0062], and, -- The predictive engine 316 may detect threshold crossings of the digital biomarkers to determine if a disease exacerbation will happen within a predetermined amount of time.  In some implementations, the predictive engine 316 may use the digital biomarkers as inputs into a machine learning algorithm, such as clustering algorithm, neural network, or a support vector machine, to determine if the user is in or about to enter an exacerbated state.--, in [0075]; and, -- the trends may show that while the user's biomarkers did not cross a threshold, the user's biomarkers did consistently worsen when the user did not get at least of a predetermined amount of sleep (e.g., 6.5 hours) a night.  In another example, the trends may show that certain food consumption may worsen the user's health state, but does not result in the crossing of a threshold.  The trend lines may assist the user in making better health decisions.  As described above, the threshold database 312 may provide different thresholds to the predictive engine 316--for example, for a mild and a severe exacerbation.  In some implementations, the reporting module 318 may generate a first type of alarm for the crossing of the first threshold and a second type of alarm for the crossing of the second threshold.--, in [0088]-[0089]; also see: -- The server 106 can include an epidemiology prediction engine 402.  The epidemiology prediction engine 402 can receive inputs from an aggregate profile database 404, an aggregate behavioral database 406, and an aggregate reported symptoms database 408.  The epidemiology prediction engine 402 can output data to an aggregate digital biomarker database 410, an aggregate threshold database 412, and an aggregate disease guideline database 414, each of which can act as an input to a client device configuration module 416.  The EP server 106 can include a DSP engine 212 that preprocesses data received from the client device 102 or sensor 204. Description of Disclosure - DETX (82):    [0091] In some embodiments, the epidemiology prediction engine 402 can include portions or functionality of the predictive engine 316 of the client 102.  In some implementations, the epidemiology prediction engine 402 can perform analysis on populations or subgroups of populations rather than individual users….. may determine a connection between cold atmospheric temperatures and a population of user's asthma conditions or find a connection between physical location and heart disease rates.  The epidemiology prediction engine 402 may then update the aggregate digital biomarker database 410 to weight of the atmospheric temperature as more important weight when the user 202 is in cold weather.--, in [0090]-[0091], and, -- The predictive engine 316 may compare the generated biomarker 500 against the threshold 502 that was fetched from the threshold database 312.  Referring to FIG. 5, for a time period 508, the user's biomarker 500 is above the threshold 502 and within an acceptable range.  When the predictive engine 316 determines that the biomarker 500 crosses the threshold at the threshold crossing 504, the predictive engine 316 can pass an indication to the reporting module 318.  The reporting module 318 may then send out an alarm to the user or a care taker of the user.--, in [0094]);
Chovatiya (as modified by Zhou) and Kakkar are combinable as they are in the same field of endeavor: determine the disease trends or make predictions using neural networks and machine learning based on selected variables. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chovatiya (as modified by Zhou)’s method using Kakkar’s teachings by including determining if the trend in the relationship is irregular within a predetermined threshold with respect to the second trend from the at least one prior point in time to Chovatiya (as modified by Zhou)’s to determine and confirm the trends of disease in order to set up a threshold to in trigger the alert (see Kakkar: e.g. in [0088]-[0090], and [0090]-[0094]),
Chovatiya as modified by Zhou and Kakkar further disclose upon determining that the trend in the relationship is irregular within a predetermined threshold, generating an alert (see Chovatiya: e.g., --a new convolutional neural network (CNN)-based multimodal disease risk prediction algorithm for effective prediction of chronic disease outbreak. The prediction accuracy of proposed algorithm reaches.--, in page 926-928; also see Zhou: e.g., --The term “epidemic” has different deﬁnitions under different circumstances. In this paper, we roughly deﬁne the period with the highest alert level as an epidemic. By deﬁnition, the epidemic period has the largest number of infections reported by the CDC. Figs. 8 and 9 show two examples of the real-time surveillance based on alert level prediction. In both ﬁgures, the upper thin black curves are the morbidity data reported by the CDC and the lower stairs are the predicted alert levels. The proposed system correctly predicted the inﬂuenza epidemic in November and the Lyme epidemic in late July 2009, which were both later conﬁrmed by the CDC data. It is worth noting that the estimation results was given in real time --, in page 451; further see Kakkar: e.g., -- the reporting module 318 can alert the user.  The alert can be sent to the user 202, a care taker, physician, insurance company, pharmacy, or a combination thereof.  The alert may include a notification on the client 102, indicating that the user 202 should seek medical attention.  The alert could also include sending a text message, push notification, email, or vibration alert.  The alert can be sent to the client device 102 or other smart device of the user 202, the care taker, the physician, the insurance company, the pharmacy, or a combination thereof.--, in [0089]). 

Re Claim 2, Chovatiya as modified by Zhou and Kakkar further disclose generating an updated relationship between the at least one geographic region the at least one data variable, and/or the at least one health variable based on the determined relationship, comprising:
providing the at least one relationship to a machine learning model (see Chovatiya: e.g., --The paper focuses on building a machine learning model for the early prediction of Malaria outbreak using two popular data mining classification algorithms that includes Support Vector Machine (SVM) and Artificial Neural Network (ANN)--, in page 926, and also see Zhou: e.g., -- Since, the Google trend service provides both the national and regional search volume data, we can build both the national and state-level surveillance models. Fig. 3 illustrates the state-level surveillance system we built. The colors of the states represent the regional epidemic alert levels. Speciﬁcally, higher alert levels indicate higher risk of epidemic outbreaks. Furthermore, since the search volume data is updated timely, the resulting weekly estimates are consistently weeks ahead of the CDC surveillance reports. Real-time surveillance results may enable public health ofﬁcials and health professionals to better respond to epidemics outbreaks. If a particular region experiences an early increase in alert levels, it may be possible to focus additional resources on that region to identify the source of the outbreak, providing extra drug capacity or raising local media awareness as necessary.--, and, -use the continuous density HMM to describe the relation between alert levels and contemporary search volume (see Fig. 5). The continuous density HMM is a special type of HMM with real observations [16]. The probability distribution of the search volume vector yt depends on the current alert level xt . We made the assumption that, given the alert level xt = j,the conditional probability density of yt was Gaussian. - tth week as the training data. The training process is to update model parameter set λ by maximizing the following likelihood function as…. Since the Google search volume is updated on a daily basis, one can predict the epidemic alert level in real time, which is generally one to four weeks ahead of the CDC’s reports. For some diseases, e.g. tuberculosis, similar search based prediction could be over ten weeks ahead of the CDC’s reports.--, in pages 447-449),
applying the machine learning model to predict at least one future relationship over a time period in the at least one geographic region (see Chovatiya: e.g., --The paper focuses on building a machine learning model for the early prediction of Malaria outbreak using two popular data mining classification algorithms that includes Support Vector Machine (SVM) and Artificial Neural Network (ANN)--, in page 926-927); and
generating the updated relationship between the at least one geographic region, the at least one data variable, and/or the at least one health variable based on the at least one future relationship (see Chovatiya: e.g., --The paper focuses on building a machine learning model for the early prediction of Malaria outbreak using two popular data mining classification algorithms that includes Support Vector Machine (SVM) and Artificial Neural Network (ANN)--, in page 926, and also see Zhou: e.g., -- Since, the Google trend service provides both the national and regional search volume data, we can build both the national and state-level surveillance models. Fig. 3 illustrates the state-level surveillance system we built. The colors of the states represent the regional epidemic alert levels. Speciﬁcally, higher alert levels indicate higher risk of epidemic outbreaks. Furthermore, since the search volume data is updated timely, the resulting weekly estimates are consistently weeks ahead of the CDC surveillance reports. Real-time surveillance results may enable public health ofﬁcials and health professionals to better respond to epidemics outbreaks. If a particular region experiences an early increase in alert levels, it may be possible to focus additional resources on that region to identify the source of the outbreak, providing extra drug capacity or raising local media awareness as necessary.--, and, -use the continuous density HMM to describe the relation between alert levels and contemporary search volume (see Fig. 5). The continuous density HMM is a special type of HMM with real observations [16]. The probability distribution of the search volume vector yt depends on the current alert level xt . We made the assumption that, given the alert level xt = j,the conditional probability density of yt was Gaussian. - tth week as the training data. The training process is to update model parameter set λ by maximizing the following likelihood function as…. Since the Google search volume is updated on a daily basis, one can predict the epidemic alert level in real time, which is generally one to four weeks ahead of the CDC’s reports. For some diseases, e.g. tuberculosis, similar search based prediction could be over ten weeks ahead of the CDC’s reports.--, in pages 447-449).

Re Claim 3, Chovatiya as modified by Zhou and Kakkar further disclose wherein the machine learning model comprises:
a convolutional neural network; a graph convolutional network; an autoregressive model; a recurrent neural network; and/or a capsule network (see Chovatiya: e.g., --a new convolutional neural network (CNN)-based multimodal disease risk prediction algorithm for effective prediction of chronic disease outbreak. The prediction accuracy of proposed algorithm reaches.--, in page 926-928, and, --The paper focuses on building a machine learning model for the early prediction of Malaria outbreak using two popular data mining classification algorithms that includes Support Vector Machine (SVM) and Artificial Neural Network (ANN)--, in page 926).

Re Claim 4, Chovatiya as modified by Zhou and Kakkar further disclose wherein applying the machine learning model to predict at least one future relationship over time period in the at least one geographic region comprises:
receiving time-stamped patient data, associated with a plurality of patients, from the at least one geographic region (see Zhou: e.g., -- Traditional disease surveillance networks publish the disease occurrence data on weekly (or monthly) basis, usually with weeks’ reporting lag. Since Google trend data are updated on a daily basis, the surveillance results of our method are one to four weeks ahead of the CDC’s reports. With weeks of lead time, public health ofﬁcials could mount a more effective early response.This article used hepatitis, inﬂuenza, and the Lyme disease as examples to explain the effectiveness of the proposed method,--, in page 452);
inferring health related variables from the time-stamped patient data (see Chovatiya: e.g., “inference engine mechanism on knowledge base” can be used to predict epidemic—in Table 1, page 927, as for the reference, such as see abstract in Solomon et al., (“Mobile application for pre-screening of Ebola virus disease” IEEE, 2017, pages 512-516), and inference mechanism in page 515, which is referred, and incorporated within Chovatiya’s disclosure); and 
determining disease states and applying at least one natural language processing model to at least one clinic note to extract at least one relevant variable (see Chovatiya: e.g., --a new convolutional neural network (CNN)-based multimodal disease risk prediction algorithm for effective prediction of chronic disease outbreak. The prediction accuracy of proposed algorithm reaches.--, in page 926-928, and, --The paper focuses on building a machine learning model for the early prediction of Malaria outbreak using two popular data mining classification algorithms that includes Support Vector Machine (SVM) and Artificial Neural Network (ANN)--, in page 926: for reference, such as see abstract in Sloomon et al., (“Mobile application for pre-screening of Ebola virus disease” IEEE, 2017, pages 512-516), and inference mechanism and “percentage likelihood of being infected with EVD”, in page 515).


Re Claim 6, Chovatiya as modified by Zhou and Kakkar further disclose storing the time-stamped patient data into a digital storage device (see Zhou: e.g., -- Traditional disease surveillance networks publish the disease occurrence data on weekly (or monthly) basis, usually with weeks’ reporting lag. Since Google trend data are updated on a daily basis, the surveillance results of our method are one to four weeks ahead of the CDC’s reports. With weeks of lead time, public health ofﬁcials could mount a more effective early response.This article used hepatitis, inﬂuenza, and the Lyme disease as examples to explain the effectiveness of the proposed method,--, in page 452; also see Kakkar: e.g., --data for the predictive engine 316 is the patient behavioral database 304 stored in the storage device 128.  The data stored in the patient reported symptoms database 306 can be automatically retrieved and stored via one of the onboard client device's internal sensors 308, the external sensor 204, input by the user 202, or a combination thereof.  The client device's internal sensors 308 of the client 102 can include, but is not limited to, a microphone, accelerometer, gyroscope, or camera.  For example, the accelerometer and the gyroscope may be used to as a pedometer to determine the number of steps the user 202 takes over a given time period.  The microphone may be used to measure and record acoustical data such as breath sounds from the user 202.--, in [0081]; and, --The epidemiology prediction engine 402 can receive inputs from an aggregate profile database 404, an aggregate behavioral database 406, and an aggregate reported symptoms database 408….The epidemiology prediction engine 402 may make predictions that are used to update the aggregate digital biomarker database 410, the aggregate threshold database 412, and the aggregate disease guideline database 414.  For example, as data is reported back to the server 106, the epidemiology prediction engine 402 may determine a connection between cold atmospheric temperatures and a population of user's asthma conditions or find a connection between physical location and heart disease rates.  The epidemiology prediction engine 402 may then update the aggregate digital biomarker database 410 to weight of the atmospheric temperature as more important weight when the user 202 is in cold weather. --, in [0090]-[0091]).

Re Claim 7, Chovatiya as modified by Zhou and Kakkar further disclose wherein applying a machine learning model to predict at least one future relationship over time in the at least one geographic region comprises using at least one of: a convolutional neural network; a graph convolution network; an autoregressive model; a recurrent neural network; and a capsule network (see Chovatiya: e.g., --The paper focuses on building a machine learning model for the early prediction of Malaria outbreak using two popular data mining classification algorithms that includes Support Vector Machine (SVM) and Artificial Neural Network (ANN)--, in page 926).

Re Claim 8, Chovatiya as modified by Zhou and Kakkar further disclose wherein determining the at least one relationship between the at least one geographic region, at least one data variable, or at least one health variable comprises using correlation machine learning and/or geographic visual overlay (see Chovatiya: e. g., --The correlation coefficient between the total number of cases with all the other attributes has been calculated using the Pearson’s correlation formula--, in page 928; also see Zhou: e.g., --the morbidity trend and the Google search trend have contemporary high and low points. The positive correlation characteristic allows researchers to use the regression-based methods for disease trend estimation--, page 446).

Re Claim 9, Chovatiya as modified by Zhou and Kakkar further disclose a query is received from a user for one of a particular health variable, a particular data variable (see Kakkar: e.g., -- request the user 202 take a self-assessment at predetermined or random intervals.  The self-assessments can be disease specific and can include, but is not limited to, the Asthma Control Test (ACT) questionnaire, the Minnesota Living with Heart Failure Quotient test.  The self-assessments may also be non-disease specific such as a general assessment of function wellness, a questionnaire asking the user 202 to score different symptoms, or a dietary intake questionnaire.--, in [0079], and [0102]; and, -- The client device configuration module 416 may provide relevant information to the EP application 120, such as responsive to an initial questionnaire filled out by the user 202 about what diseases the user 202 would like predictive information about.--, in [0092]; also see Zhou: e.g., -- The search volume was calculated by aggregating the search queries for the given term (a word or a combination of words) submitted in a selected area. The area involved could be a country or a state.--, in page 448).

Re Claim 10, Chovatiya as modified by Zhou and Kakkar further disclose a relationship is determined in a particular geographic region (see Zhou: e.g., --Zhou proposed to estimate the number of measle infections in China using the search volume data [9]. Due to the large population of infections in China, the measle morbidity trend was also found to be highly correlated with the search-volume trends of measle-related terms.--, in page 446; and, -- The search volume was calculated by aggregating the search queries for the given term (a word or a combination of words) submitted in a selected area. The area involved could be a country or a state…..--, in page 448; and, --As one can see in Fig. 1(a), the search volume of the term “inﬂuenza” had a high point in May 2009 (point A). However, the dramatic increase in search volume was not related with contemporary infections in America (black curve). In fact, the increase was caused by the media reports of an H1N1 outbreak in the country of Mexico. Several cases of H1N1 infections were also reported in the U.S., which attracted a lot of attention and caused a dramatic increase in ﬂu-related searches in America [10]….Fig. 3 illustrates the state-level surveillance system we built. The colors of the states represent the regional epidemic alert levels. Speciﬁcally, higher alert levels indicate higher risk of epidemic outbreaks. Furthermore, since the search volume data is updated timely, the resulting weekly estimates are consistently weeks ahead of the CDC surveillance reports.--, in page 447).
Re Claims 11-14, and 16-19, claims 11-14, and 16-19 are the corresponding system claim to claims 1-4, and 6-9 respectively.  Claims 11-14, and 16-19 thus are rejected for the similar reasons for claims 1-4, 6-9. See above discussions with regard to claims 1-9 respectively. Chovatiya as modified by Zhou and Kakkar further disclose a system for monitoring health of a population, the system comprising: at least one memory storing instructions (see Kakkar: e. g., Fig. 1, and, -- The collected data can also be further combined with other data generating systems to more accurately predict disease exacerbations. The system monitors the digital biomarkers in real-time, and can detect a change in the disease state prior to clinical decompensation and suggest pre-emptive intervention.  The system enables a patient to be treated early in the clinical timeline when the disease exacerbation is at the subclinical level rather than waiting until the disease exacerbation reaches the clinical level. --, in abstract, [0005] and [0026]-[0045]); at least one processor configured to execute the instructions to perform the operations (see Kakkar: e. g., Fig. 1, and, -- The collected data can also be further combined with other data generating systems to more accurately predict disease exacerbations. The system monitors the digital biomarkers in real-time, and can detect a change in the disease state prior to clinical decompensation and suggest pre-emptive intervention.  The system enables a patient to be treated early in the clinical timeline when the disease exacerbation is at the subclinical level rather than waiting until the disease exacerbation reaches the clinical level. --, in abstract, [0005] and [0026]-[0045]; also see Zhou: e.g., --nfections reported by the CDC. Generally, larger number of n shows more detailed information but results in lower estimation accuracy in average. The main reason for the accuracy drop is lacking of training data to estimate the parameters. Speciﬁcally, the surveillance model has n2 parameters in the state transition matrix. The larger the n is the less accurate the transition matrix could be estimated with limited training data.--, in page 448).


Re Claim 20, claim 20 is the corresponding medium claim to claim 1 respectively.  Claim 20 thus is rejected for the similar reasons for claim 1. See above discussions with regard to claim 1 respectively. Chovatiya as modified by Zhou, Kakkar further disclose a non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to perform a method for monitoring health of a population (see Kakkar: e. g., Fig. 1, and, --Furthermore, an I/O device may also provide storage and/or an installation medium 116 for the computing device 100.--, in [0026]-[0047], and [0050]); 


Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chovatiya as modified by Zhou and Kakkar, and further in view of Reicher (US 20160364862 A1).
Re Claim 5,   Although Chovatiya as modified by Zhou and Kakkar further disclose wherein the time-stamped patient data comprises at least one of genetic data, pathogenic data, and/or clinical notes (see Zhou: e.g., -- Traditional disease surveillance networks publish the disease occurrence data on weekly (or monthly) basis, usually with weeks’ reporting lag. Since Google trend data are updated on a daily basis, the surveillance results of our method are one to four weeks ahead of the CDC’s reports. With weeks of lead time, public health ofﬁcials could mount a more effective early response.This article used hepatitis, inﬂuenza, and the Lyme disease as examples to explain the effectiveness of the proposed method,--, in page 452; also see Kakkar: e.g., --data for the predictive engine 316 is the patient behavioral database 304 stored in the storage device 128.  The data stored in the patient reported symptoms database 306 can be automatically retrieved and stored via one of the onboard client device's internal sensors 308, the external sensor 204, input by the user 202, or a combination thereof.  The client device's internal sensors 308 of the client 102 can include, but is not limited to, a microphone, accelerometer, gyroscope, or camera.  For example, the accelerometer and the gyroscope may be used to as a pedometer to determine the number of steps the user 202 takes over a given time period.  The microphone may be used to measure and record acoustical data such as breath sounds from the user 202.--, in [0081]; and, --The epidemiology prediction engine 402 can receive inputs from an aggregate profile database 404, an aggregate behavioral database 406, and an aggregate reported symptoms database 408….The epidemiology prediction engine 402 may make predictions that are used to update the aggregate digital biomarker database 410, the aggregate threshold database 412, and the aggregate disease guideline database 414.  For example, as data is reported back to the server 106, the epidemiology prediction engine 402 may determine a connection between cold atmospheric temperatures and a population of user's asthma conditions or find a connection between physical location and heart disease rates.  The epidemiology prediction engine 402 may then update the aggregate digital biomarker database 410 to weight of the atmospheric temperature as more important weight when the user 202 is in cold weather. --, in [0090]-[0091]),
Chovatiya as modified by Zhou and Kakkar however do not explicitly disclose the time-stamped patient data including a plurality of digital images of pathology specimens,
Reicher teaches that the time-stamped patient data including a plurality of digital images of pathology specimens (see Reicher: e.g., -- The electronic processor is configured to receive training information from the at least one data source over the interface.  The training information includes a plurality of images and graphical reporting associated with each of the plurality of images…. the plurality of images and diagnostic information associated with the portion of the one of the plurality of images.  The electronic processor is also configured to perform machine learning to develop a model using the training information.  The model is used to automatically analyze an image. --, in abstract,  -- The models may also parse images and exams into categories, such as normal, abnormal, and indeterminate, and may automatically select and present best comparison images or exams or indicate the most relevant image regions for comparison.  The models may make these selections based on an analysis of data including indications, demographics, risks, clinical data, epidemiological data, or a combination thereof.  Similarly, in some embodiments, the models are used to automatically present the best image plane for volumetric images or a comparison of volumetric images or to automate comparing exams, images, and image regions to best detect changes over time (e.g., new emerging cancer, aneurysm, etc.) or draw inferences about the contents of a tissue or lesion (e.g., this mass is probably composed of fat, this mass is probably benign, etc.).  Output from the models may be used to automatically notify users of relevant clinical events that may impact the interpretation of image changes (e.g., this lesion is smaller but there was a de-bulking surgery since the last exam so it is not clear whether the chemotherapy is working).--, in [0008], [0055], and, -- the learning engine 110 may be configured to detect a trend, such an increase in particular diagnoses, an identification of a population of patients associated with a particular diagnosis, an epidemic, or an underlying cause for a particular diagnosis (e.g., Legionnaire's disease).  Thus, the learning engine 110 may use feedback to perform audits, determine quality of care, determine payment and reimbursement rates, allocate human resources, or a combination thereof. [0113]-[0114]),
Chovatiya (as modified by Zhou and Kakkar) and Reicher are combinable as they are in the same field of endeavor: determine the disease trends or make predictions using neural networks and machine learning based on selected variables. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chovatiya (as modified by Zhou and Kakkar)’s method using Reicher’s teachings by including the time-stamped patient data including a plurality of digital images of pathology specimens to Chovatiya (as modified by Zhou and Kakkar)’s to determine and confirm the trends of disease in order to detect a trend, such an increase in particular diagnoses, an identification of a population of patients associated with a particular diagnosis, an epidemic, or an underlying cause for a particular diagnosis (see Reicher: e.g. in [0008], [0055], and [0113]-[0114]).

Re Claim 15, claim 15 is the corresponding system claim to claim 5 respectively.  Claim 15 thus is rejected for the similar reasons for claim 5. See above discussions with regard to claim 5 respectively. Chovatiya as modified by Zhou, Kakkar and Reicher further disclose a system for monitoring health of a population, the system comprising: at least one memory storing instructions (see Kakkar: e. g., Fig. 1, and, -- The collected data can also be further combined with other data generating systems to more accurately predict disease exacerbations. The system monitors the digital biomarkers in real-time, and can detect a change in the disease state prior to clinical decompensation and suggest pre-emptive intervention.  The system enables a patient to be treated early in the clinical timeline when the disease exacerbation is at the subclinical level rather than waiting until the disease exacerbation reaches the clinical level. --, in abstract, [0005] and [0026]-[0045]); at least one processor configured to execute the instructions to perform the operations (see Kakkar: e. g., Fig. 1, and, -- The collected data can also be further combined with other data generating systems to more accurately predict disease exacerbations. The system monitors the digital biomarkers in real-time, and can detect a change in the disease state prior to clinical decompensation and suggest pre-emptive intervention.  The system enables a patient to be treated early in the clinical timeline when the disease exacerbation is at the subclinical level rather than waiting until the disease exacerbation reaches the clinical level. --, in abstract, [0005] and [0026]-[0045]; also see Zhou: e.g., --infections reported by the CDC. Generally, larger number of n shows more detailed information but results in lower estimation accuracy in average. The main reason for the accuracy drop is lacking of training data to estimate the parameters. Speciﬁcally, the surveillance model has n2 parameters in the state transition matrix. The larger the n is the less accurate the transition matrix could be estimated with limited training data.--, in page 448).





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/Primary Examiner, Art Unit 2667